 J. D. INDUSTRIAL INSULATION CO.J. D. Industrial Insulation Company, Inc. and Asbes-tos Workers Local Union No. 28. Case 27-CA-5261January 10, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 10, 1977, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel and the Charging Party filed briefs inanswer to Respondent's exceptions.Pursuant to Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelations Board has delegated its authority in thisproceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, as modified herein, to modify his remedy sothat interest on backpay and other monetary benefitsis to be computed in the manner proscribed inFlorida Steel Corporation, 231 NLRB 651 (1977),3and to adopt his recommended Order.We agree with the Administrative Law Judge that,due to Respondent's having engaged in a course ofconduct consistent with membership in the WesternInsulation Contractors Association (WICA), it wasestopped from avoiding the responsibilities of associ-ation membership. In so doing, however, we disavowthe Administrative Law Judge's finding, as reflectedin his Conclusions of Law, that Respondent's pay-ment of dues to the Association from Januarythrough March 1976 specifically initiated its obliga-tions as an association member as of January 1, 1976.Rather, we rely on Respondent's entire course ofconduct as set forth by the Administrative LawJudge,4including its payment of dues as a factor, infinding that Respondent held itself out as an associa-tion member to other members of the Associationand to the Union and was bound by the WICAt Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In support of his conclusion that Donald Remick was discharged inviolation of Sec. 8(aX3), the Administrative Law Judge stated that there wasno evidence in the record corroborating the assertion of Respondent'spresident, Dee J. Byrnes, that work on the Average Packing Company jobwas completed by February 4, 1977. The record shows, to the contrary, thatDonald Remick himself testified that that job was "basically finished" at the234 NLRB No. 14union contract at all times material herein. See,particularly, Vin James Plastering Company, 226NLRB 125 (1976).AMENDED CONCLUSIONS OF LAWSubstitute the following Conclusions of Law for theAdministrative Law Judge's Conclusions of Law 4, 5,6, and 7:"4. At all times material herein and continuing todate, the Union has been the representative for thepurposes of collective bargaining of the employees inthe unit described above, and by virtue of Section9(a) of the Act, has been, and now is, the exclusiverepresentative of all of the employees in said unit forthe purposes of collective bargaining with respect torates of pay wages, hours of employment, and otherterms and conditions of employment."5. At all times material herein and continuing todate, the Union has requested, and continues torequest, Respondent to bargain collectively withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment as theexclusive collective-bargaining representative of allthe employees in the aforesaid appropriate unit."6. At all times material herein and continuing toon or about February 4, 1977, Respondent recog-nized and bargained collectively with the Union asthe exclusive collective-bargaining representative ofthe employees in the appropriate unit."7. Since on or about February 4, 1977, Respon-dent has violated Section 8(a)(5) and (1) of the Actby refusing to bargain collectively with the Union, bybargaining directly and individually with employeesin the unit, and by withdrawing recognition from theUnion and thereafter changing wage rates, employeebenefits, and other terms and conditions of employ-ment."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Rcspondent, J. D. IndustrialInsulation Company, Inc., Wheat Ridge, Colorado,time of his discharge on February 4. In agreeing with the AdministrativeLaw Judge's finding of this violation, we rely on the fact that DonaldRemick's discharge occurred under similar circumstances and on the samedate as the unlawful discharges of Respondent's Cheyenne employees, whowere later replaced by nonunion employees. We further particularly rely onthe record evidence showing that Byrnes indicated an intention to transferRemick to Cheyenne prior to his discharge.s See, generally, Isis Plumbingd Heating Co., 138 NLRB 716 (1962).4 We additionally rely on the fact that the reports submitted byRespondent to the Union concerning fnnge benefits were designated: "ForUse by [Employers] Under the Asbestos Workers Local Union No. 28Collective Bargaining Agreement."163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits officers, agents, successors, and assigns, shall takethe action set forth in said recommended Order,except that the attached notice is substituted for thatof the Administrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsWE WILL NOT refuse to give effect to, and fullycomply with, the agreement of September 27,1975, with respect to the employees in theappropriate unit represented by Asbestos Work-ers Local Union No. 28. The appropriate unit is:All mechanics, improvers and trainees em-ployed by Respondent at its Wheat Ridge,Colorado plant, but excluding office clericalemployees, and all guards, professional em-ployees and supervisors as defined in theAct.WE WILL NOT unilaterally change the wagesand other terms and conditions of employment ofthe employees in the above unit without priorconsultation with the above-named labor organi-zation as the exclusive collective-bargaining rep-resentative,of said employees.WE WILL NOT bargain directly and individuallywith any employee in the aforesaid unit.WE WILL NOT unlawfully discharge employeesor otherwise discriminate against them becausethey are union members.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL revoke and cease to give effect to thechanges we unilaterally instituted, except in suchparticulars as Asbestos Workers Local Union 28may request that a particular change not berevoked.1 All dates hereinafter are in 1977, unless stated to be otherwise.2 As amended at hearing, pursuant to written notice by General Counseland with leave of the Administrative Law Judge.WE WILL restore and place in effect all termsand conditions of the aforesaid contract.WE WILL make all payments to pension, wel-fare, and other funds, plus interest, on behalf ofthose employees in the unit for whom we previ-ously made contributions and for whom suchcontributions would have continued had we fullycomplied with said contract of September 27,1975.WE WILL make whole all our employees forwages, plus interest, they would have earned if wehad fully complied with said contract.WE WILL, upon request, recognize and bargaincollectively with Asbestos Local Union No. 28 asthe representative of the employees in the afore-said unit, with respect to rates of pay, wages,hours of work, and other terms and conditions ofemployment.WE WILL in all respects comply with saidcontract of September 27, 1975, according to itstenor and legal effect.WE WILL offer Thomas Gardner, John Comp-ton, Howard Remick, Robert Remick, DonaldRemick, and Stan Wernet reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges andmake each of them whole for any wages lost, plusinterest, by reason of our failure to comply withsaid contract of September 27, 1975.J. D. INDUSTRIALINSULATION COMPANY,INC.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Denver, Colorado, on June 23 and 24,1977.1 The complaint,2issued March 31, is based upon acharge filed March 2 by Asbestos Workers Local UnionNo. 28 (the Union). The complaint alleges that J. D.Industrial Insulation Company, Inc. (Respondent) violatedSection 8(aX)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, (the Act).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel, Respondent, and the Charging Party.Upon the entire record of the case, and from myobservation of the witnesses and their demeanor, I makethe following:164 J. D. INDUSTRIAL INSULATION CO.FINDINGS OF FACTI. JURISDICTIONRespondent is now, and at all times material herein hasbeen, a corporation duly organized under and existing byvirtue of the laws of the State of Colorado, and maintainsits principal office and place of business at 7150 West 38thAvenue, Wheat Ridge, Colorado. Respondent is engagedat Wheat Ridge, Colorado, and elsewhere in mechanicalinsulation. Respondent, in the course and conduct of itsbusiness operations, annually sells and ships goods andmaterials, and performs services, valued in excess of$50,000 directly to points and places outside the State ofColorado. Respondent's gross annual volume of businessexceeds $500,000. 1 find that Respondent is now, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDAsbestos Workers Local Union No. 28 is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackground 3Dee J. Byrnes (Byrnes) is Respondent's president. Byrneshas worked as an insulator approximately 18 years. Heestablished Respondent approximately in 1963 and prior tothat time had worked as a member of the Union. He signeda union withdrawal card when he organized Respondentand has not been a union member since that time. Duringthe time he has owned Respondent, Byrnes has used theUnion's hiring hall to obtain employees, has always paidunion scale wages or higher to union employees, hascomplied with provisions of union agreements (discussed,infra), and has paid union benefits and trust fund obliga-tions on all wages paid to union members who worked forRespondent. However, during the time he has ownedRespondent, Byrnes has not abided by the terms of unioncontracts in some ways. He has installed insulation himself,on about half the jobs Respondent has completed, indisregard of union contractual provisions, and he hasemployed employees who were not union members. Re-spondent has completed approximately 2,000 insulationjobs, of which approximately half were small jobs on whichByrnes and nonunion employees worked. Approximately90 or 95 percent of his employees on the total of all jobswere union members, but he has not worked on jobs withunion members because the latter refused to work withnonunion employees.Western Insulation Contractors Association (WICA) is anational association of insulation installers, which has a3 This background summary is based upon credited testimony that is notin controversy.I Tom O'Neill was an employee at Cheyenne but was laid off prior toFebruary 4. and is not involved in this controversy.I Howard, Robert, and Donald Remick (Donald is discussed, infra) arebrothers.Colorado chapter (WICA-CC). WICA is authorized in itsbylaws to bargain with the Union for its member-contrac-tors, and to bargain for nonmembers if the latter executeappropriate agreements authorizing WICA to so act. At alltimes relevant herein, WICA and the Union have beenparties to a collective-bargaining agreement.Respondent was a member of WICA's predecessor,Midwest Insulation Contractors Association. A principalissue is whether Respondent at relevant times herein was amember of WICA. General Counsel contends that Respon-dent was such a member; Respondent contends it was nota member. The issue is resolved, infra.Approximately in January 1976, Respondent obtained ajob for Warren Air Force Base in Cheyenne, Wyoming.The starting crew at Cheyenne consisted solely of unionemployees. That crew was replaced by other union employ-ees for several reasons prior to and in November 1976.Charles Kingsley (Kingsley), who had worked intermittent-ly as an insulator for Respondent since 1965 or 1966, wasplaced in charge of the Cheyenne job as superintendent.Thomas Gardner (Gardner), who had worked for Respon-dent since about October 1975, went to the Cheyenne jobas foreman, approximately November 1, 1976. By the endof 1976, employees on the Cheyenne job4were JohnCompton (Compton), who had worked for Respondentsince November 1968; Howard Remick, who had workedfor Respondent since approximately November 1975;Robert Remick,s who had worked for Respondent sinceSeptember 1975; and Stan Wernet (Wernet), who hadworked for Respondent since November 1975. DonaldRemick, who had worked for Respondent since approxi-mately February 1975, declined to go to Cheyenne whenasked but went to the job for about 2 weeks on oneoccasion in March 1976 "to help out."6As of February 4,Donald Remick was working for Respondent at AveragePacking Company. All the aforesaid employees were unionmer.bers at the end of 1976; all were being paid aboveunion scale wages as of February 4. As of February 4, andon all jobs prior thereto when union employees wereemployed, Respondent paid wages, benefits, and livingallowances in at least the amounts, and in the manner,provided in current contracts between WICA and theUnion. On February 4, the aforesaid six employees wereterminated by Respondent, and those terminations arealleged by General Counsel to have been made in violationof the Act. The Cheyenne job was not finished when theemployees were terminated. The job later was completedby Byrnes, his son Dan, Kingsley, and two other employ-ees, none of whom was a union member and none of whomwas referred to the job through the Union's hiring hall. Nopayments were made by Respondent to the Union for workdone at the Cheyenne job after February 4, but on aboutFebruary 23 a check in the sum of $5,700 was sent to theUnion for fringe benefit payments accrued as of February4. Since February 4 Respondent has complied with noterms of the contract between WICA and the Union.s All employees on the Cheyenne job (except Kingsley) originally werereferred to Respondent by the Union. It is found that those originalreferrals, and later intermittent work by the same employees for Respondentwithout additional renewals. were in accord with the usual practice ofWICA and the Union under their bargaining agreements.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Termination of the Six Employees7Byrnes testified that, approximately 2 weeks prior toFebruary 4, he met with Howard Remick, Robert Remick,Compton, and Gardner, in his Denver office. Byrnestestified that the four employees stated in the meeting thatit would require 10 men 5 months to complete theCheyenne job; that Respondent never would complete thejob; and that it would be better if Byrnes breached thecontract and filed a petition in bankruptcy. No action wastaken at the meeting relative to termination, but the fouremployees agreed with Byrnes that they would alternatetaking a week's leave each in order to prevent a layoff of allemployees at that time. That arrangement was followeduntil February 4. About a week prior to February 4, Byrneswent to the job and discovered that the work was beingdone too slowly. He decided to fire the employees because"the production wasn't very much." Further, the employ-ees "didn't want to work up there," and Robert Remick"got a job driving a truck and I decided I'd just go up anddo the job myself ...because I didn't have a signedcontract." Robert Remick told Byrnes he had quit Respon-dent about a week prior to Byrnes' visit to the Cheyenneworksite. Byrnes terminated all six employees on February4. When he fired the employees, he gave them no reasonother than saying there was no more work for them.Donald Remick was on the Average Packing Company jobprior to February 4, but the job was finished by that date.He was discharged because the Average Packing Companyjob was finished; Donald Remick earlier declined to workat the Cheyenne job; Byrnes had decided to do theCheyenne job himself; and Byrnes then had no other jobsto which he could recall Donald Remick.Kingsley8 testified that he was present during part of theJanuary meeting between Byrnes and the employees; hearrived after the meeting started. Kingsley said the employ-ees told Byrnes that he "might as well quit business if youhave to put in the drain. You might as well close the doorsand file bankruptcy." Kingsley said enough materials wereon hand to keep employees busy at Cheyenne.Gardner testified that he attended the January meetingbetween Byrnes and the employees, and that nothing wassaid during the meeting about needing more employees forthe Cheyenne job. He said the employees agreed toalternate time off in order to avoid a mass layoff. Gardnertestified he talked on the telephone twice with Byrnes onFebruary 4. He stated:Once about ten o'clock I called in once for material andhe indicated to me that if he didn't get a check that wewere to bring our tools because there would be nobodyon the job the following week. He said to call back atnoon and he called back and he said that he didn'treceive a check from U. S. Engineering and for us tobring all the tools and to secure the job down becausehe was going up Monday and pick everything up off thejob and that's the last I heard.Q. Did he tell you at ,hat time you were dis-charged?I Although Gardner was designated as foreman of the Cheyenne crew,there is no evidence that he was a supervisor as that term is defined in theAct. He is found to have been a leadman and not a supervisor.A. No.Q. Did he give you any other reason for going backdown from Cheyenne?A. No, he just said he was going to put pressure onU. S. Engineering because he couldn't meet his ac-counts payable and he didn't have enough money forthe payroll.Gardner said he was unable to obtain materials fromByrnes, to keep the Cheyenne job going.Compton testified that he attended the January meeting,and that there was no discussion about the number of menrequired for the Cheyenne job. He said the employeesvoluntarily agreed to take alternate weeks off because "wedidn't want to see Mr. Byrnes go down the tube," and thatthere were "suggestions" about bankruptcy. Comptontestified that Byrnes called to Cheyenne on the telephoneFebruary 4 to close the job down, that Byrnes andKingsley came by his house that evening to give him hisfinal check, and that Bvrnes said:A. He said he's through and he couldn't do nomore and that he was shutting up the shop and he wasgoing to take the three trucks up Monday and pick upthe material.Q. Did he say anything else to you regarding thereason for discharge?A. No more than he couldn't make it.Donald Remick testified that Kingsley brought his finalcheck to him on February 4 and said Byrnes "was closingup the doors and he didn't have enough money to make thepayroll anymore."Howard Remick testified that he attended the Januarymeeting and that the employees agreed to take alternatetime off. He stated:Q. Were you advocating that he go bankrupt?A. No, I was saying if he was going to lay off all themen and I took an extra week off because he didn'thave any material, if everything is boiling down tonothing, why didn't he just quit. I just made a remark. Iwasn't advocating anything.Wernet testified that Byrnes paid him off on February 4and said "he was hurting for money and he was going toshut her down"; that he was even considering bankruptcy.Robert Remick testified that he attended the Januarymeeting and that bankruptcy was mentioned "if hecouldn't furnish the -aterial and stuff." He said the man-hour requirements to finish the job were not mentioned.Robert Remick further testified that the week prior toFebruary 4 he asked Byrnes for a layoff because of lack ofmaterials to work with, and Byrnes offered him work onthe Betasso job in Boulder; that he refused to take the jobbecause the work already done on the project was substan-dard; and that he took no truckdriving or other job prior tohis termination on February 4. Robert Remick testified8 Kingsley's union card was revoked because he worked during a unionstrike in 1975; the card was not restored.166 J. D. INDUSTRIAL INSULATION CO.that shortage of materials frequently, and particularly theweek prior to February 4, was a problem with Respondent.DiscussionTestimony concerning the January meeting is conflicting,even among General Counsel's witnesses. However, somethings are agreed upon by all witnesses or otherwisereasonably can be inferred. First, Byrnes met with at leastfive employees in January-Kingsley, Gardner, Compton,Howard Remick, and Robert Remick. Second, they dis-cussed the fact that the Cheyenne job was in jeopardy andthat a possible mass layoff was imminent. Third, theemployees (except Kingsley, the superintendent) agreed totake alternate week leaves in order to avoid a mass layoffand to keep the job alive.After the January meeting the employees took alternateleaves, but the job continued to be precarious.By February 4 Respondent no longer could sustain workon the Cheyenne job and was required to take some kind ofaction. Byrnes had alternatives available to him: (a) hecould breach the contract by lack of performance and besubject to legal action; (b) he could breach the contractand file a petition in bankruptcy; (c) he could (possibly)refinance the project and keep his union crew;9or (d) hecould dismiss his union crew, do some of the work himself,and recruit employees who would work for less than unionpay in order to keep the project alive. It is quite clear thatByrnes adopted alternative (d). That conclusion is impelledby the nature of the January meeting and by the unreliabil-ity of Byrnes' testimony concerning alleged reasons for theterminations of February 4. First, Byrnes testified that poorproduction was a cause for the terminations, yet heacknowledged that all the terminated individuals weregood employees. Further, Byrnes and Kingsley acknowl-edged that Byrnes occasionally and Kingsley frequentlyvisited the Cheyenne job, but they did not complain to theemployees about low production. Second, Byrnes testifiedthat the employees did not want to work in Cheyenne, butthere is nothing in the record to support that testimony.Further, their high wages, plus living expenses, create aninference contrary to Byrnes' testimony. Third, Byrnesacknowledged that when he terminated the employees heonly told them no work was available; he gave no otherreason for the terminations. Fourth, Byrnes testified thatthe Average Packing Company job (where Donald Remickwas working) was completed on February 4, but thattestimony is suspicious on its face and is without support inthe record. Fifth, Byrnes testified that Robert Remick quitto accept a truckdriving job, prior to February 4, but thattestimony also is suspicious because of its self-serving and9 Byrnes credibly testified that the Cheyenne job was not a "union" job;that voluntarily, and for his own reasons, he hired an all-union crew.'0 Andrea St. Peter testified that in January she heard Robert Remick tellByrnes he had a truckdnving job when Byrnes offered Remick a job atBetasso. However, that testimony was not pursued by either party and isambiguous. Robert Remick testified that he reported to work at Cheyennethe week prior to February 4, and that testimony was not contradicted.i" Called a "short form" agreement, which is executed by nonmembersof WICA to appoint WICA as their bargaining representative.L2 Byrnes executed a "maintenance agreement" with the Union severalyears ago, which is irrelevant herein.13 Fletcher Scott (Scott), one of the Union's business agents, testified thatunsupported nature and, further, because Robert Remick'sdenial of Byrnes' statement is credited.10Finally, DonaldRemick, who was an impressive witness, credibly testifiedthat Kingsley brought him his check on February 4 andstated that Byrnes "was closing up the doors and he didn'thave enough money to make the payroll anymore."Kingsley did not deny that testimony.However, even though it is clear that Byrnes wasrequired to take some kind of action by February 4, otherquestions remain. Any action he decided to take could berestricted, if at all, only by law or by contract.B. Alleged Contract Between Respondent and theUnionRespondent could be bound to the Union by an expresscontract or by an implied contract, through contract withWICA, or through contract directly with the Union.1. Byrnes' testimony that he did not, by writtenagreement," appoint WICA as Respondent's bargainingrepresentative or contract directly with the Union 12is notin dispute.2. A principal issue is whether Byrnes was a member ofWICA at times relevant herein and thereby bound to thecollective-bargaining agreement between WICA and theUnion. Byrnes contends that he never has been a memberof WICA; that the only time he was associated with WICAwas for a period of 3 months, when he paid dues inJanuary, February, and March, 1976; and that, therefore,the termination of the six employees was his prerogative.Byrnes' testimony that he never filed an application withWICA for membership; that he never paid the standard$100 initiation fee; and that he never paid dues to WICAother than for the 3 months in 1976 was corroborated byAndrea St. Peter, a highly credible and impressive witness.Further, Rex Bowie (Bowie), secretary of WICA-CC and amember of the WICA board of directors, testified that he iscustodian of the records of WICA-CC, and that theorganization's minutes and records are in accord withByrnes' testimony so far as that testimony relates to thematters of no membership application, no paid initiationfee, and only 3 months' paid dues.The record permits only one finding on this point:Respondent is not at the present time, was not at the timethe relevant WICA-Union contract was negotiated in 1975and signed effective September 27, 1975, and (exceptpossibly the period January, February, and March, 1976,discussed, infra) never has been, a formal member ofWICA.13The threshold question, therefore, is whether, by payingWICA dues for 3 months, Respondent thereafter wasthe Union does not have a list of WICA members and has no specificknowledge of those contractors with whom the Union has a contract byreason of the WICA-Union agreement. He said those contractors areknown, but he did not explain, upon close questioning, how they becomeknown. He also said he assumes all insulation contractors are WICAmembers unless and until the Union receives 'official notification" that amember has withdrawn. Scott was a singularly unconvincing witness. Hewas evasive in his answers and appeared ill at ease and defensive whiletestifying. He did not give the impression of a forthright witness, and histestimony on this point simply was not believable. Ultimately, he concededthat the Union has no evidence of Respondent's membership in WICA.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbound by the WICA-Union contract during its full term.An antecedent issue is whether Respondent became amember of WICA for those 3 months.So far as WICA membership is concerned, it may wellbe, as argued by Respondent, that General Counsel wasunable to prove formal membership. However, much morethan that techniciality is involved. Clearly Byrnes engagedin a course of conduct over a long period of time that wasinconsistent with nonmembership. That conduct includes:a. Respondent was a member of WICA's predeces-sor, MICA.b. Since WICA was organized, Respondent hasused the Union's hiring hall, has made trust fundpayments, has paid at least union wages,"4 and regular-ly has submitted monthly reports to the Union to showcompliance with terms of the WICA-Union agreement.c. 95 percent of Respondent's work over the yearshas been for contractors who required a union work-force.d. In October of 1974 the Union filed chargesagainst Respondent, with the Joint Trade Board estab-lished by the WICA-Union contract. Byrnes appearedat the board's hearing, was found guilty of a contractviolation, was fined, and paid the fine.e. Byrnes attended WICA meetings and discussedproposed contract terms, prior to execution of theWICA-Union contract in September of 1975.f. Byrnes attended WICA meetings after Septem-ber of 1975, and participated therein.15g. Byrnes accepted a WICA membership plaque inearly 1976, and was introduced to WICA members onMarch 19, 1976 as a "new member" of WICA.'6h. Byrnes attended a special Joint Trade Boardmeeting on September 2, 1976 as a WICA representa-tive, to hear charges brought by the Union against anindividual.In view of the foregoing indicia of membership, Respon-dent's reliance upon the facts that it never filed anapplication for membership, or paid an initiation fee, orappeared on any membership list is misplaced. ClearlyByrnes led other members of WICA and the Union tobelieve that he was a WICA member when it was to hisadvantage or to his liking to be considered a member. Itwould be an injustice now to permit Respondent to avoidthe responsibilities of membership on the basis of atechnicality. Respondent is estopped by its actions fromengaging in such inconsistent conduct.17Byrnes testified that, on a date he does not remember, hetold Scott and Fred Burns (Burns), who is secretary of theJoint Trade Board, "I was no longer a member of WesternInsulation or never wanted to be and I went to a couple ofmeetings, but I didn't want to be." There is no evidencethat Respondent paid dues to WICA for any period otherthan January, February, and March 1976. However, thereis no question that Respondent was a member of WICA for14 General Counsel contends that the WICA-Unior. scale of wages is aminimum scale; that Respondent was free to pay more if it so desired. Thereis no apparent impediment to such above-scale payments in the WICA-Union agreement or in any other evidence.15 C.P. Exh. 2 shows Byrnes' attendance at, and active participation in, aJoint Trade Board meeting of April 13, 1976.at least 3 months, and that such membership was held withfull knowledge of the responsibilities thereby incurred.Byrnes said he never received a copy of, or read, WICA'sbylaws. However, by being a member of WICA, Respon-dent is charged with knowledge of its bylaws. They read, inpart:ARTICLE VIII -LABOR COMMITTEEi. A Labor Committee of the Association, in suchnumbers and of such composition as from time to timemay be determined by the Board of Directors, shallhave the authority to negotiate with one or more labororganizations, as selected by the Board of Directors, inregard to wages, hours, working conditions and otherlabor contract provisions on behalf of all RegularMembers of the Association.2. Each Regular Member of the Association, by hisacceptance and/or maintenance of Regular Member-ship in this Association, hereby assigns his or itsbargaining rights to said Labor Committee to negotiatein his or its behalf with said selected labor organiza-tions.3. Notwithstanding the termination of a RegularMember's membership in this Association by resigna-tion or otherwise, all bargaining authorizations ashereinabove described shall remain in full force andeffect during the term of any collective bargainingagreement so negotiated and consummated by theLabor Committee. During the term of each suchcollective bargaining agreement or agreements so nego-tiated and consummated by the Labor Committee,each Regular Member shall authorize the Labor Com-mittee to interpret, enforce, settle and clarify ambigui-ties and disputes which may arise from such collectivebargaining agreement or agreements, notwithstandingtermination of Regular Membership in the Associationfor any reason occurring prior to the expiration date ordates of such collective bargaining agreement or agree-ments. The foregoing authorizations shall not authorizeany reopening of negotiations relating to wages andhours other than as may be specifically provided by theterms and provisions of the collective bargainingagreement or agreements so negotiated and consum-mated by the Labor Committee. Any Regular Memberwhose membership in the Association has been with-drawn or which shall have been terminated for anyreason prior to the expiration date or dates of suchcollective bargaining agreement or agreements negoti-ated and consummated by the Labor Committee shallbe deemed to have withdrawn automatically his or itsauthorization to said Labor Committee forthwith, uponexpiration of the effective term of said collectivebargaining agreement or agreements.Respondent argues that it was not a member of WICAwhen the current contract was signed by WICA and the16 G.C. Exh. 9.lT Marquis Elevator Company, Inc., 217 NLRB 461 (1975); Homer Galeand Howard Gale, Co-Partners, d/b/a America Sign & Neon Company, 176NLRB 1049 (1969).168 J. D. INDUSTRIAL INSULATION CO.Union in September 1975, and, further, that Byrnesnotified Scott and Burns that Respondent had withdrawnits membership; thus, Respondent is not bound by the 1975contract. However, that argument ignores WICA's bylaws,quoted above, which clearly bind Respondent to the 1975contract for the full term thereof. Any withdrawal fromWICA's membership during the term of the contract,which expires July 31, 1978, is immaterial.Respondent argues that Scott asked Byrnes to sign ashort-form agreement, used by employers who are notWICA members, and that Byrnes refused to sign. Scotttestified that he sent the form to Byrnes at the latter'srequest. However, that contradiction need not be resolvedsince it is clear that Respondent became a member ofWICA in January 1976 and thereby became bound by theW1CA-Union contract.Respondent argues that the Union knew about, andcondoned, Byrnes' work in violation of contractual provi-sions. However, it was Respondent's burden to prove thatdefense, and the burden was not met. Byrnes testified that95 percent of Respondent's work was done for unioncontractors who wanted union employees on the job; thatfrom 90 to 95 percent of his employees have been unionmembers; that he was tried by the Joint Trade Board in1974 for a contract violation, was fined, and that he paidthe fine; that he never notified the Union that Respondentdid not believe the contract applied to it; that he and Scottdiscussed nonunion employees working at Cheyenne andas a result, the Union picketed the site for 3 days; that henever notified the Union that he and other nonunionemployees did work for Respondent; and that no unionrepresentative ever visited one of his nonunion jobs.Respondent relies for its defense upon Byrnes' statementthat it was common knowledge in the trade that Respon-dent did nonunion work. That defense is not adequate toovercome the clear import of Byrnes' other testimony,summarized, supra. Clearly Byrnes made every attempt topreclude the Union's discovery of his nonunion work, andthere is nothing persuasive to show that his attempt failed.Kingsley emphasized this conclusion when he testified thatScott talked with him on the telephone in November orDecember 1976 and asked about the Betasso job, saying"he [Scott] thought some hanky panky was going on,"referring to nonunion work. Kingsley said he did not tellScott that he and Byrnes had worked on the job; that heonly told Scott to talk with Byrnes about the matter. Thisdefense is without merit.Respondent cites Johns-Manville Products Corporation,223 NLRB 1317 (1976), for the proposition that nonunionemployees may be substituted for union employees inspecial situations, including economic crisis. In Johns-Manville, the employer was faced with sabotage andeconomically disruptive employee tactics. Following alockout, the employer hired some temporary and nonunionemployees transferred from other plant branches duringcontract negotiations, and the Board found that was not aviolation of the Act. That is not this case. A part of Johns-Manville not relied upon by Respondent, however, is ofrelevance herein. The Board stated, inter alia:We agree with the Administrative Law Judge, for thereasons more fully set forth in his Decision, thatRespondent's unilateral act of hiring permanent re-placements on April 8, 1974, "without consulting ornotifying the Union or the employees of such intention...rendered more than a slight adverse effect uponthe employees' protected rights, as compared withRespondent's legitimate business purpose in its lockoutbargaining leverage" and this conduct violated Section8(aX3) of the Act. The permanent replacement of allunit employees was also a violation of Section 8(aX5),as it completely destroyed the bargaining unit. In thecircumstances herein and in the complete absence ofany unfair labor practices on the part of the Union, theemployees and/or their lawfully designated representa-tive have the right, as a matter of law, to engage ineffective and responsible negotiations over their termsand conditions of employment. When Respondentelected to replace them permanently, without anywarning, consultation, or negotiation, such actiondestroyed that very right itself, and constituted awithdrawal of recognition of their duly designatedbargaining representative in violation of Section 8(aX5)and (1) of the Act.Royal Packing Co., et al., 198 NLRB 1060 (1972), also wasrelied upon by Respondent but it, too, is inapposite sincethere a question of cessation of unit work was involved.Here, the work admittedly was not completed when theterminations were effected.It is clear from the foregoing that Respondent dischargedthe six named union members in order to replace themwith nonunion employees in violation of Section 8(aX3)and (1) of the Act. Possibly Respondent's alternativecourses of action were not palatable or economicallyfeasible, but at least the Union was entitled to notice and toan opportunity to bargain about the matter. That opportu-nity was not given. Respondent's actions thus clearlyconstituted a violation of Section 8(aX5) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All mechanics, improvers, and trainees employed byRespondent at its Wheat Ridge, Colorado, plant, butexcluding office clerical employees, and all guards, profes-sional employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. Since on or about January 1, 1976, and continuing todate, the Union has been the representative for thepurposes of collective bargaining of the employees in theunit described above, and by virtue of Section 9(a) of theAct, has been, and now is, the exclusive representative ofall of the employees in said unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.5. Commencing on or about January 1, 1976, andcontinuing to date, the Union requested and continues torequest Respondent to bargain collectively with respect to169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay, wages, hours of employment, and otherconditions of employment as the exclusive collective-bar-gaining representative of all the employees in the aforesaidappropriate unit.6. On or about January 1, 1976, and continuing to onor about February 4, Respondent recognized and bar-gained collectively with the Union as the exclusive collec-tive-bargaining representative of the employees in theappropriate unit.7. Since February 4, Respondent has violated Section8(a)(5) and (1) of the Act by refusing to bargain collectivelywith the Union, by bargaining directly and individuallywith employees in the unit, and by withdrawing recogni-tion from the Union and thereafter changing wage rates,employee benefits, and other terms and conditions ofemployment.8. By discharging Thomas Gardner, John Compton,Howard Remick, Robert Remick, Donald Remick, andStan Wernet, Respondent has engaged in unfair laborpractices in violation of Section 8(aX3) and (1) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative action setforth below, designed and found necessary to effectuate thepolicies of the Act.Respondent will be required to cease and desist fromfurther violations, to revoke its unilateral changes, and togive retroactive effect to all the terms and conditions of theWICA-Union agreement of September 27, 1975, from thedate of the Respondent's rejection of said agreement onFebruary 4, 1977, and to make whole its employees for anyloss of wages or other benefits they may have suffered as aresult of Respondent's unlawful refusal to bargain. Re-spondent also will be ordered to offer reinstatement toThomas Gardner, John Compton, Howard Remick, Rob-ert Remick, Donald Remick, and Stan Wernet and to makethem whole for wages and other benefits lost. The backpayherein recommended shall be computed in the manner setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest at the rate of 6 percent per annum, asprovided in Isis Plumbing & Heating Co., 138 NLRB 716(1962). It will also be recommended that Respondent berequired to preserve and, upon request, make available toauthorized agents of the Board, all records necessary oruseful in determining compliance with this Order, or incomputing the amount of backpay due.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:'I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER SThe Respondent, J. D. Industrial Insulation Company,Inc., its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing or refusing to give full effect to, and fully tocomply with, the agreement between Western InsulationContractors Association and the Union, effective Septem-ber 27, 1975, to July 31, 1978, according to its tenor andeffect, with respect to the employees in the unit set forthabove.(b) Failing or refusing, on request, to bargain collectivelywith the aforesaid labor organization as the exclusivecollective-bargaining representative of the employees in theaforesaid unit.(c) Unilaterally changing the wages and other terms andconditions of employment of the employees in the afore-said unit without prior consultation with the aforesaidlabor organization as the exclusive collective-bargainingrepresentative of said employees.(d) Bargaining directly and individually with any em-ployee in the aforesaid unit.(e) Unlawfully terminating employees or otherwise mn-lawfully discriminating in regard to their wages and termsand conditions of employment.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any or all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectively withthe aforesaid labor organization as the exclusive collective-bargaining representative of the employees in the aforesaidappropriate unit, with respect to rates of pay, wages, hoursof work, and other terms and conditions of employment.(b) Restore and place in effect all terms and conditionsof employment provided by the aforesaid contract ofSeptember 27, 1975, which were unilaterally changed bythe Respondent.(c) Make such pension, welfare, and other payments onbehalf of those employees in the unit for whom suchcontributions were previously made, and would havecontinued to be made, had the Respondent not ceased tocomply with the aforesaid contract.(d) Offer Thomas Gardner, John Compton, HowardRemick, Robert Remick, Donald Remick and Stan Wernetfull and unconditional reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges and make eachof them whole for any loss of wages suffered by reason ofthe Respondent's conduct, as provided in the sectionhereof entitled "The Remedy."102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.170 J. D. INDUSTRIAL INSULATION CO.(e) Preserve and, upon request, make available toauthorized agents of the Board, for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpaydue under the terms of this Order.(f) Post at its office in Wheat Ridge, Colorado, copies ofthe attached notice marked "Appendix." 19 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by the Respondent'sis In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedrepresentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Pursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."171